Citation Nr: 0523003	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  03-22 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran had active service from March 1981 to April 
1981.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision from 
the Los Angeles, California, Department of Veterans 
Affairs (VA) Regional Office (RO), which found that new 
and material evidence had not been received to reopen a 
claim for service connection for residuals of a head 
injury.

The veteran originally requested a personal hearing 
regarding the issue on appeal, but subsequently withdrew 
his request.  38 C.F.R. § 20.704 (2004).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his  
part.


REMAND

The veteran seeks to reopen a claim for service connection 
for residuals of a head injury.  His service enlistment 
examination dated in December 1980 noted no abnormalities 
of the head.  On a report of medical history, completed at 
the same time, the veteran reported a history of a head 
injury to the left side of his head in 1970.  The injury 
resulted in the insertion of a plate in his head. 

Six days after entry onto active duty, in March 1981, the 
veteran reinjured his head when he hit it on the bed 
frame.  Service medical records showed complaints of 
dizziness and headaches. The clinician noted a slight 
bruise on the left posterior portion of the cranium, but 
no open wound.  On March 1981, the veteran was recommended 
for discharge for failure to meet procurement medical 
fitness standards.

In a correspondence from the veteran dated in December 
1995, he stated that he had injured his head in service 
and had subsequently been discharged from active duty.  He 
reported that following discharge from service and to the 
present, the injury remained symptomatic.  Finally the 
veteran indicated that he was receiving social security 
disability benefits.  

Thereafter, in February 1996, the veteran filed a claim 
for VA benefits for residuals of a March 1981 head injury, 
including headaches, recurrent nose bleeds (epistaxis), 
and stress.  He stated that the March 1981 injury caused 
both internal and external bleeding, periodic memory 
lapses, dizzy spells, migraine headaches and blurred 
vision.  A March 1996 post-service medical report from a 
private physician stated that he had psychologically 
tested the veteran in connection for an application for 
disability benefits from the Department of Social 
Security.  In April 1996 the RO wrote a letter to the 
Social security Administration (SSA) to request the 
veteran's disability benefits records.  There is no 
evidence in the file that SSA responded to the RO's 
request.  

On June 2001 the veteran submitted an application to 
reopen his claim for service connection for residuals of a 
head injury.  His representative submitted written 
argument dated in August 2005, wherein it was again noted  
that the veteran was in receipt of social security 
disability benefits on the basis of his residuals of head 
trauma.  The representative asserted that these records 
were necessary for a proper disposition of his claim, yet 
to date this evidence has not been obtained. 

VA has a duty to obtain Social Security Administration 
(SSA) records when they may be relevant and VA has actual 
notice that the veteran was receiving SSA benefits.  See 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. 
West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Accordingly, 
the RO should contact the SSA and secure copies of any 
administrative decision relating to the veteran's claim 
for disability benefits and any medical records upon which 
any decision was based.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(2)(2004).

In view of the foregoing, this case must be REMANDED for 
the following action:

1.  The RO should contact the SSA and 
obtain and associate with the claims 
file copies of any administrative 
decision (favorable or unfavorable) 
relating to the veteran's claim(s) for 
disability benefits and any medical 
records upon which any decision was 
based.  

Records of a Federal department or 
agency must be sought until it is 
reasonably certain that such records 
do not exist or that further efforts 
to obtain these records would be 
futile.  38 U.S.C.A. § 5103A(b)(3).

2.  Thereafter, the RO should 
readjudicate the application to reopen 
a claim for service connection for 
residuals of a head injury with 
consideration of all of the evidence 
added to the record since the last 
Supplemental Statement of the Case 
(SSOC) issued in November 2004.

3.  If the benefit requested on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue 
another SSOC, which should contain 
notice of all relevant action taken on 
the claim, to include a summary of any 
evidence added to the record since the 
November 2004 SSOC.  A reasonable 
period of time for a response should 
be afforded.

Thereafter, subject to current appellate procedure, the 
case should be returned to the Board for further 
consideration, if otherwise in order.  No action is 
required of the appellant until he is otherwise notified 
by the RO.  By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003), codified at 38 U.S.C. §§ 5109B, 7112.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


